—Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered September 19, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent prison terms of 6 to 12 years, 6 to 12 years and 1 year, respectively, unanimously affirmed.
The trial court properly exercised its discretion in limiting the cross-examination of the arresting and undercover officers with respect to the details of unrelated arrests (see, People v Sorge, 301 NY 198; People v Batista, 233 AD2d 195; People v Johnson, 228 AD2d 389, lv denied 88 NY2d 1022), which lacked sufficient spatial and temporal connection to defendant’s arrest (compare, People v Terry, 209 AD2d 257, lv denied 85 NY2d 914).
Any error in permitting the arresting officer to state that the defendant and his cohorts "fit the description” given by the undercover officer was harmless in light of the strength of the identification testimony (see, People v Johnson, 57 NY2d 969). Defendant’s related bolstering arguments are without merit (see, People v Hagar, 216 AD2d 119, 120, lv denied 86 NY2d 795; People v Velez, 189 AD2d 572, lv denied 81 NY2d 894). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.